Citation Nr: 1725628	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-14 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder, to include degenerative disc disease.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of this hearing is of record. 

In June 2015 and January 2016, the Veteran requested to be advanced on docket because he was homeless.  The Board hereby grants the Veteran's motion.  As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In May 2017, the Veteran submitted additional evidence with a waiver of initial RO consideration.   See 38 C.F.R. § 20.1304  (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed before the claim on appeal may be adjudicated.  See 38 C.F.R. § 3.159 (c).  The Veteran contends that his current lumbosacral spine disorder was caused or aggravated by a back injury sustained during his period of active service in March or April 1977.  

The May 2015 remand required the Veteran to receive another VA examination.  In particular, a VA opinion was requested, and it was asked that subsequent VA examiner to "reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed."

In March 2016, the Veteran had another VA examination.  After examination, the March 2016 VA examiner denied the Veteran's service connection claim based upon the following rationale:

"No evidence to support chronicity of this complaint for over 30 years post-discharge.  Back pathology is much more likely age-related." 

In coming to this cursory rationale, the March 2016 VA examiner made no mention of the other clinical evidence of record, including the March 2011 and the August 2011 opinions.  Additionally, the VA examiner did not address the Veteran's contentions regarding the chronicity of his back pain since service.  Finally, the VA examiner did not address the medical reasons why the Veteran's current back injury is much more likely related to the Veteran's age and not to his in-service injury.  

In light of the foregoing, the March 2016 VA examination is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.  Stefi v Nicholson, 21 Vet. App. 120, 125 (2007).  Thus, the March 2016 VA examination was inadequate.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed lumbosacral spine disorder.  The claims file, access to Virtual VA and VBMS, and a copy of this REMAND must be provided to the examiner.  The examiner should review the record, and indicate that such review was performed.  The examiner should elicit from the Veteran a complete history of the claimed disability.

Following a review of the record and examination, to include any necessary tests and indicated studies, the examiner should identify any current lumbosacral spine condition during examination and in the record, as well as any associated neurological manifestations.  As to each identified lumbosacral spine disorder, to include degenerative disc disease, the examiner must opine whether it is at least as likely as not (a 50/50 probability or greater) that each such condition had onset during service or is otherwise etiologically related to any event, injury, or illness during service, to include the in-service back injury noted in service treatment records in April 1977 and during separation examination in August 1977. 

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions. A complete rationale should be provided for any opinion expressed and must specifically address (1) the March 2011 Residual Functional Capacity and Service-Connected Questionnaire, (2) the August 2011 VA examination, (3) the March 2016 VA examination, and (4) the May 2017 private medical opinion. 

2.  Review the examination and opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures must be implemented at once.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






